             Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 1 of 8




 1   Eric H. Gibbs (State Bar No. 178658)        John J. Duffy
     Amy M. Zeman (State Bar No. 273100)         Kevin M. Ringel
 2   GIBBS LAW GROUP LLP                         SWANSON, MARTIN & BELL, LLP
     505 14th Street, Suite 1110                 330 N Wabash, Suite 3300
 3   Oakland, CA 94612
     Tel: (510) 350-9700                         Chicago, Illinois 60611
 4   Fax: (510) 350-9701                         Tel: (312) 321-9100
     ehg@classlawgroup.com                       Fax: (312) 321-0990
 5   amz@classlawgroup.com                       jduffy@smbtrials.com
 6                                               kringel@smbtrials.com
     Dena C. Sharp (State Bar No. 245869)
 7   Adam E. Polk (State Bar No. 273000)         Marc G. Cowden
     GIRARD SHARP LLP                            Adam Stoddard
 8   601 California Street, Suite 1400           SHEUERMAN, MARTINI, TABARI,
 9   San Francisco, CA 94108                     ZENERE & GARVIN
     Tel: (415) 981-4800                         A Professional Corporation
10   Fax: (415) 981-4846                         1033 Willow Street
     dsharp@girardsharp.com                      San Jose, California 95125
11   apolk@girardsharp.com                       Tel: (408) 288-9700
12                                               Fax: (408) 295-9900
     Counsel for Plaintiffs                      mcowden@smtlaw.com
13                                               astoddard@smtlaw.com
     [Additional Counsel on Signature Page]
14
                                                 Counsel for Defendant Chart Inc.
15
16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                   SAN FRANCISCO DIVISION
18
19                                            Master Case No. 3:18-cv-01586-JSC
     IN RE PACIFIC FERTILITY CENTER
20   LITIGATION                               JOINT STIPULATION AND
21                                            [PROPOSED] ORDER REGARDING
                                              ADDITIONAL TRIALS
22
     This Document Relates to: All Cases
23
24
25
26
27
28



            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                               MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 2 of 8




 1          WHEREAS, there are currently 137 cases consolidated before this Court as In Re Pacific
 2   Fertility Center Litigation;
 3          WHEREAS, the first case is scheduled to begin trial on May 3, 2021;
 4          WHEREAS, this Court entered the parties’ December 4, 2020 Joint Stipulation Regarding
 5   Additional Trials (Dkt. No. 620) which, among other things, set the first Additional Trial to begin on
 6   November 8, 2021;
 7          NOW THEREFORE, pursuant to the Joint Stipulation Regarding Additional Trials, the parties
 8   through their respective counsel and subject to the Court’s approval, hereby stipulate that:
 9          1.      The second Additional Trial (April 11, 2022) will be comprised of the cases identified
10                  below.
11                                Case Name                          Case Number
12                      A.I. v. Chart Inc.                   3:20-cv-05046
                        F.B. v. Chart Inc.                   3:20-cv-05059
13                      J.A. v. Chart Inc.                   3:20-cv-04986
14                      U.B. v. Chart Inc.                   3:20-cv-05093
                        X.C. v. Chart Inc.                   3:20-cv-05009
15
16   //
17
18   //
19
20   //
21
22   //
23
24   //
25
26   //
27
28   //

                                                         1
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                                 MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 3 of 8




 1          2.      The second Additional Trial will begin on April 11, 2022, with these preceding
 2   deadlines:
 3    Fact Discovery Cut-Off                                                  September 3, 2021
 4    Deadline to serve expert reports                                        September 16, 2021
      Deadline to serve rebuttal expert reports                               November 18, 2021
 5    Expert Discovery Cut-Off                                                December 2, 2021
 6    Deadline to file summary judgment and Daubert motions                   December 17, 2021
      Deadline to file oppositions to summary judgment and Daubert            January 21, 2022
 7    motions
      Deadline to file replies to summary judgment and Daubert motions        February 4, 2022
 8    Hearing on summary judgment and Daubert motions                         February 24, 2022
 9    Parties to serve, but not file, motions in limine and exchange          March 10, 2022
      proposed jury instructions
10    Parties to serve, but not file, oppositions to motions in limine        March 17, 2022
11    Deadline for Parties to meet and confer regarding motions in            March 22, 2022
      limine and proposed jury instructions
12    In lieu of preparing a Joint Pretrial Conference Statement, the         March 24, 2022
      parties shall meet and confer in person or via videoconference, and
13    then prepare and file: (1) a jointly signed Proposed Final Pretrial
14    Order; (2) a joint set of proposed instructions on substantive issues
      of law arranged in a logical sequence; (3) a separate memorandum
15    of law in support of each party’s disputed instructions; (4)
      proposed voir dire questions; (5) trial briefs on controlling issues
16    of law; (6) proposed verdict forms; (7) objections to exhibits; and
17    (8) a joint simplified Statement of the Case
      Parties to file motions in limine and oppositions together, back-to-    March 24, 2022
18    back, in properly identified separate memoranda
      Pretrial Conference                                                     March 31, 2022
19
      Trial of Second Additional Case                                         April 11, 2022
20
21
22
23
24
25
26
27
28

                                                         2
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                                MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 4 of 8




 1          3.      The third Additional Trial will begin on September 12, 2022, with these preceding
 2   deadlines:
 3    Exchange and random selection of Additional Cases to be                 September 3, 2021
 4    included in trial
      Fact Discovery Cut-Off                                                  February 4, 2022
 5    Deadline to serve expert reports                                        February 18, 2022
 6    Deadline to serve rebuttal expert reports                               April 22, 2022
      Expert Discovery Cut-Off                                                May 6, 2022
 7    Deadline to file summary judgment and Daubert motions                   May 20, 2022
      Deadline to file oppositions to summary judgment and Daubert            June 24, 2022
 8    motions
 9    Deadline to file replies to summary judgment and Daubert motions        July 8, 2022
      Hearing on summary judgment and Daubert motions                         August 4, 2022
10    Parties to serve, but not file, motions in limine and exchange          August 11, 2022
      proposed jury instructions
11
      Parties to serve, but not file, oppositions to motions in limine        August 18, 2022
12    Deadline for Parties to meet and confer regarding motions in            August 23, 2022
      limine and proposed jury instructions
13    In lieu of preparing a Joint Pretrial Conference Statement, the         August 25, 2022
14    parties shall meet and confer in person or via videoconference, and
      then prepare and file: (1) a jointly signed Proposed Final Pretrial
15    Order; (2) a joint set of proposed instructions on substantive issues
      of law arranged in a logical sequence; (3) a separate memorandum
16    of law in support of each party’s disputed instructions; (4)
17    proposed voir dire questions; (5) trial briefs on controlling issues
      of law; (6) proposed verdict forms; (7) objections to exhibits; and
18    (8) a joint simplified Statement of the Case
      Parties to file motions in limine and oppositions together, back-to-    August 25, 2022
19
      back, in properly identified separate memoranda
20    Pretrial Conference                                                     September 1, 2022
      Trial of Third Additional Case                                          September 12, 2022
21
22
23
24
25
26
27
28

                                                         3
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                                MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 5 of 8




 1          4.      The fourth Additional Trial will begin on February 20, 2023, with these preceding
 2   deadlines:
 3    Exchange and random selection of Additional Cases to be                 February 11, 2022
 4    included in trial
      Fact Discovery Cut-Off                                                  July 12, 2022
 5    Deadline to serve expert reports                                        July 26, 2022
 6    Deadline to serve rebuttal expert reports                               September 2, 2022
      Expert Discovery Cut-Off                                                October 6, 2022
 7    Deadline to file summary judgment and Daubert motions                   October 21, 2022
      Deadline to file oppositions to summary judgment and Daubert            November 23, 2022
 8    motions
 9    Deadline to file replies to summary judgment and Daubert motions        December 9, 2022
      Hearing on summary judgment and Daubert motions                         January 5, 2023
10    Parties to serve, but not file, motions in limine and exchange          January 19, 2023
      proposed jury instructions
11
      Parties to serve, but not file, oppositions to motions in limine        January 26, 2023
12    Deadline for Parties to meet and confer regarding motions in            January 31, 2023
      limine and proposed jury instructions
13    In lieu of preparing a Joint Pretrial Conference Statement, the         February 2, 2023
14    parties shall meet and confer in person or via videoconference, and
      then prepare and file: (1) a jointly signed Proposed Final Pretrial
15    Order; (2) a joint set of proposed instructions on substantive issues
      of law arranged in a logical sequence; (3) a separate memorandum
16    of law in support of each party’s disputed instructions; (4)
17    proposed voir dire questions; (5) trial briefs on controlling issues
      of law; (6) proposed verdict forms; (7) objections to exhibits; and
18    (8) a joint simplified Statement of the Case
      Parties to file motions in limine and oppositions together, back-to-    February 2, 2023
19
      back, in properly identified separate memoranda
20    Pretrial Conference                                                     February 9, 2023
      Trial of Fourth Additional Case                                         February 20, 2023
21
22
23
24
25
26
27
28

                                                         4
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                                MASTER CASE NO. 3:18-cv-01586-JSC
             Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 6 of 8




 1         5.      The fifth Additional Trial will begin on July 17, 2023, with these preceding deadlines:
 2   Exchange and random selection of Additional Cases to be                 July 8, 2022
 3   included in trial
     Fact Discovery Cut-Off                                                  December 9, 2022
 4   Deadline to serve expert reports                                        December 22, 2022
     Deadline to serve rebuttal expert reports                               February 23, 2023
 5
     Expert Discovery Cut-Off                                                March 9, 2023
 6   Deadline to file summary judgment and Daubert motions                   March 24, 2023
     Deadline to file oppositions to summary judgment and Daubert            April 28, 2023
 7   motions
 8   Deadline to file replies to summary judgment and Daubert motions        May 12, 2023
     Hearing on summary judgment and Daubert motions                         June 1, 2023
 9   Parties to serve, but not file, motions in limine and exchange          June 15, 2023
     proposed jury instructions
10
     Parties to serve, but not file, oppositions to motions in limine        June 22, 2023
11   Deadline for Parties to meet and confer regarding motions in            June 27, 2023
     limine and proposed jury instructions
12   In lieu of preparing a Joint Pretrial Conference Statement, the         June 29, 2023
13   parties shall meet and confer in person or via videoconference, and
     then prepare and file: (1) a jointly signed Proposed Final Pretrial
14   Order; (2) a joint set of proposed instructions on substantive issues
     of law arranged in a logical sequence; (3) a separate memorandum
15   of law in support of each party’s disputed instructions; (4)
16   proposed voir dire questions; (5) trial briefs on controlling issues
     of law; (6) proposed verdict forms; (7) objections to exhibits; and
17   (8) a joint simplified Statement of the Case
     Parties to file motions in limine and oppositions together, back-to-    June 29, 2023
18
     back, in properly identified separate memoranda
19   Pretrial Conference                                                     July 6, 2023
     Trial of Fifth Additional Case                                          July 17, 2023
20
21         IT IS SO STIPULATED.
22         Dated: February 22, 2021

23
            By: /s/ Dena C. Sharp                           By: /s/ Amy M. Zeman
24          Dena C. Sharp (State Bar No. 245869)            Eric H. Gibbs (State Bar No. 178658)
25          Adam E. Polk (State Bar No. 273000)             Amy M. Zeman (State Bar No. 273100)
            GIRARD SHARP LLP                                GIBBS LAW GROUP LLP
26          601 California Street, 14th Floor               505 14th Street, Suite 1110
            San Francisco, CA 94108                         Oakland, CA 94612
27
            Tel: (415) 981-4800                             Tel: (510) 350-9700
28          Fax: (415) 981-4846                             Fax: (510) 350-9701


                                                        5
            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                               MASTER CASE NO. 3:18-cv-01586-JSC
     Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 7 of 8




     dsharp@girardsharp.com                       ehg@classlawgroup.com
 1
     apolk@girardsharp.com                        amz@classlawgroup.com
 2
 3   By: /s/ Adam B. Wolf
     Adam B. Wolf (State Bar No. 215914)
 4   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR & KANE, A
 5
     PROFESSIONAL LAW
 6   CORPORATION
     4 Embarcadero Center, Suite 1400
 7   San Francisco, CA 94111
 8   Tel: (415) 766-3545
     Fax: (415) 402-0058
 9   awolf@pwcklegal.com
10   Counsel for Plaintiffs

11
     By: /s/ Kevin M. Ringel
12   John J. Duffy (SB No. 6224834)
13   Kevin M. Ringel (SB No. 6308106)
     SWANSON, MARTIN & BELL, LLP
14   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
15   Tel: (312) 321-9100
16   Fax: (312) 321-0990
     jduffy@smbtrials.com
17   kringel@smbtrials.com
18   Marc G. Cowden (SB No. 169391)
19   Adam Stoddard (SB No. 272691)
     SHEUERMAN, MARTINI, TABARI,
20   ZENERE & GARVIN
     1033 Willow Street
21
     San Jose, California 95125
22   Tel: (408) 288-9700
     Fax: (408) 295-9900
23   mcowden@smtlaw.com
     astoddard@smtlaw.com
24
25   Counsel for Defendant Chart Inc.

26
27
28

                                              6
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                        MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 695 Filed 02/23/21 Page 8 of 8




 1                                         FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Dena C. Sharp attest that concurrence in
 3   the filing of this document has been obtained by all counsel.
 4   Dated: February 22, 2021                                         /s/ Dena C. Sharp
 5
 6
 7   IT IS SO ORDERED that the foregoing Stipulation is approved.
 8                                                                  S DISTRICT
                                                                 ATE           C
 9                  February 23, 2021
            Dated: ________________                             T
                                                          ________________________________




                                                                                                         O
                                                                  S




                                                                                                          U
                                                                 ED




                                                                                                           RT
10                                                        Hon. Jacqueline S. Corley
                                                                        ANTED



                                                             UNIT
                                                                               GR




                                                                                                                R NIA
11
12                                                           NO                             e Scott
                                                                                                      Corley




                                                                                                               FO
                                                                                  cquelin
                                                                       Judge Ja
                                                              RT




                                                                                                           LI
13                                                                    ER
                                                                  H




                                                                                                         A
                                                                           N                              C
                                                                                             F
                                                                               D IS T IC T O
14                                                                                   R

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         7
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ADDITIONAL TRIALS
                                MASTER CASE NO. 3:18-cv-01586-JSC
